DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
 
Status of Claims
This action is in reply to the application 16/529,139 filed on 8/1/2021. Claim 1-8 were previously pending. Claims 1 and 4-8 were amended in the reply filed on 6/9/2021. Claims 1, 7 and 8 were amended in the reply filed on 10/12/2021. Claims 1-8 were amended in the reply filed on 2/8/2022. Claims 1, 3, 4, 7, and 8 were amended in the reply filed on 7/19/2022. This action is non-final.

Response to Arguments
Regarding Applicant’s argument starting on page 8 regarding claims 1-5, 7 and 8: Applicant’s arguments filed with respect to the rejection made under 35 USC § 103 have been fully considered, but they are not persuasive. Applicant argues that the amendments made to the independent claims are not taught by the cited art, but Examiner respectfully disagrees. In support of this argument, Applicant cites Ellison (para. [0084]) and Pinney (para. [0046-0048]) and argues that the vehicle of Pinney does not deliver the package to the delivery destination. Examiner agrees that in a vacuum the vehicle of Pinney cannot be used to teach the claim limitations in question, but the rejection is made in light of Ellison in view of Pinney in view of Wang in view of Brady. Examiner shows in the amended rejections below that Ellison (para. [0084]) teaches using two vehicles to facilitate a delivery, having the two vehicles meet at a time and place to exchange one or more items, and having the receiving vehicle deliver the items to the delivery location. As described in more detail below, the combination of Ellison in view of Pinney does not require that the second vehicle belong to the recipient. Instead, Examiner is merely making the combination of Ellison in view of Pinney in order to adapt some of the specific methods and triggers of the rendezvous process of Pinney to the existing rendezvous process of Ellison. The second vehicle of Ellison completes the delivery of the delivery item by arriving at (i.e. passing through) and delivering the package to the delivery destination of the item.
Applicant further argues that Pinney establishes a “new delivery destination”, and therefore Ellison in view of Pinney cannot teach the amended claim language. Examiner disagrees, however, and equates the rendezvous location of Pinney to the meeting / item transfer location of Ellison. Examiner argues that meeting at a rendezvous location does not change the final delivery destination of an item, and even though Pinney does not explicitly teach an item being delivered to a delivery destination after rendezvous, Ellison does. The deficiencies of Pinney cited by Applicant do not limit what Ellison teaches in this case, and Examiner argues that the amended claim language is taught by the cited references in combination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (U.S. Pub. No. 2016/0071056) in view of Pinney (U.S. Pub. No. 2009/0012802) and in view of Wang (U.S. Pub. No. 2018/0012151) in view of Brady (U.S. Pub. No. 20180024554).
Regarding the following claim 1, 7 and 8 limitations, Ellison, as shown, discloses the following limitations:
... the package that is scheduled to be delivered to a user who is to receive the package at a delivery destination ... and perform matching with the first ... vehicle ... of a second ... vehicle (i) that is different from the first ... vehicle, (ii) that is not a vehicle of the user, and (iii) for which a condition allowing reloading of the package from the first ... vehicle after the first ... vehicle departs the delivery destination and a condition allowing delivery of the package by the second ... vehicle to the delivery destination are established, where matching is performed on a basis of information about traveling of the first ... vehicle departing the delivery destination, information about the package, and information about traveling of the second ... vehicle; ... the second autonomous vehicle ... pass through, and deliver the package at, the delivery destination. [See [0084]; [0087-0088]; Ellison teaches coordinating optimization of the associated delivery routes of each of two or more delivery vehicles in an instance in which two or more delivery vehicles are needed to pick up one or more items at one of the one or more pick-up locations and deliver the one or more items to a customer (i.e. a user who is to receive the package at a delivery destination) at one of the one or more delivery locations (i.e. perform matching, with the first ... vehicle ... of a second ... vehicle that is different from the first ... vehicle, that is not a vehicle of the user). Ellison further teaches the optimization of the determination being based on existing item delivery constraints of the carrier/transporter system and each of the two or more delivery vehicles (i.e. information about the package) and route/location border limits of each delivery route (i.e. for which a condition allowing reloading of the package from the first ... vehicle and a condition allowing delivery of the package to the delivery destination are established) (i.e. information about traveling of the first ... vehicle and information about traveling of the second ... vehicle).] Lastly, Ellison further teaches the using multiple delivery vehicles in order to deliver one or more items to one or more delivery locations (i.e.  the second autonomous vehicle ... pass through, and deliver the package at, the delivery destination).
Ellison does not, however Pinney does, disclose the following limitations:
An information processing apparatus including a controller configured to: detect failure to hand over a package by delivery of the package by a first ... vehicle in which the package that is scheduled to be delivered to a delivery destination is loaded; [See [0046]; (Fig. 4, element 410); Pinney teaches a delivery person logging a failed delivery (i.e. detect failure to hand over a package by delivery of the package by a first vehicle in which the package that is scheduled to be delivered to a delivery destination is loaded) in a delivery system computer in the delivery vehicle 20 (i.e. An information processing apparatus including a controller), which delivers the information to the processing location/call center 34 via the communications device 25.]
... and perform matching, with the first ... vehicle, in a case where failure to hand over the package is detected, of a second ... vehicle that is different from the first ... vehicle; [See [0047]; (Fig. 4, elements 420, 430, 440); [0048]; [0045]; Pinney teaches that, in response to notification of a failed delivery attempt (i.e. in a case where failure to hand over the package is detected), the system of invention can provide the recipient with a current rendezvous location (i.e. perform matching, with the first vehicle), and once provided with the rendezvous information, the recipient can drive in the recipient's vehicle 22 (i.e. a second vehicle that is different from the first vehicle) to the rendezvous location for a handoff of the parcel. (Examiner’s Note: When combining Ellison and Pinney to teach these limitations, the second vehicle is not limited to the vehicle of a user. This combination merely teaches that failure to hand over the package can trigger a second vehicle being matched to a first vehicle in order to fulfill a delivery. As described above in the cited paragraphs of Ellison, Ellison teaches that both the first and second vehicle may be delivery vehicles, and not user vehicles.)]
... generate a new travel route for the second ... vehicle, after performing the matching, such that the ... second ... vehicle to pass through ... the delivery destination. [See [0023]; [0044-0045]; Pinney teaches an interactive voice response system providing the recipient driving directions to a rendezvous location (i.e. generate a new travel route for the second ... vehicle, after performing the matching) from their home (i.e. such that the ... second ... vehicle to pass through ... the delivery destination) where the first delivery attempt was made.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery coordination system of Ellison with the delivery failure detection and vehicle coordination system of Pinney. Both Ellison and Pinney teach matching two different vehicles to facilitate a delivery within a timeframe when a customer will be available to receive a package.  By utilizing the system of Pinney, the invention of Ellison would be able to coordinate an exchange of packages between two vehicles even after an unexpected delivery failure occurred along the route of a vehicle.  This would allow a delivery of Ellison to still be made within a desired timeframe, even if a delivery attempt was already made by a vehicle, which would increase the satisfaction of the customer as well as save fuel and labor costs of having to reattempt delivery the next day. Further, Examiner notes that the second vehicle of Ellison would be able to complete the delivery of an item to its originally intended delivery destination after the coordinated exchange of packages between two vehicles took place.
Ellison and Pinney do not, however Wang does, disclose the following limitations:
... wherein the first ... vehicle includes a first terminal, the second ... vehicle includes a second terminal, and the user has a third terminal that is different from the first and second terminals and is not a terminal of the first ... vehicle or the second ... vehicle; [See [0056]; (Fig. 1, elements 128, 130, 132); [0079]; [0094]; Wang teaches a plurality of driver devices 132 (i.e. the first vehicle includes a first terminal, the second vehicle includes a second terminal) and customer devices 130 (i.e. the user has a third terminal that is different from the first and second terminals and is not a terminal of the first vehicle or the second vehicle) in the form of mobile devices such as tablets or smartphones, or in-vehicle navigation systems.]
... the information about the traveling of the first ... vehicle includes a travel route of the first ... vehicle and first positional information that is obtained by a first sensor of the first ... vehicle, the information about the traveling of the second ... vehicle includes a travel route of the second ... vehicle and second positional information that is obtained by a second sensor of the second ... vehicle and transmitted by the second terminal to the controller every predetermined period of time; [See [0200]; [0103]; Wang teaches computer system 100 (i.e. the controller) automatically and periodically tracking a time-varying geographic location of driver devices 132, by retrieving driver location data from the driver devices.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery coordination system of Ellison with the customer and driver devices of Wang. It is common in the art for parties involved in a system to carry mobile devices capable of interfacing with the system in order to send/receive relevant information. It is further common and beneficial to track locations of parties via their mobile devices in order to assist in efficient planning and coordination of logistics. Ellison would benefit from access to this location tracking information in the form of fuel and time savings due to increased routing and logistical coordination efficiency.
Ellison in view of Pinney in view of Wang does not, however Brady does, disclose the following limitations:
... autonomous vehicles ... [See [0016]; [0071]; Brady teaches an autonomous ground vehicle (AGV) retrieving items from another autonomous transportation vehicle for delivery to specified locations such as user residences.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery system of Ellison in view of Pinney in view of Wang with the autonomous delivery vehicles of Brady. Automating delivery vehicles would benefit the delivery system of Ellison in view of Pinney in view of Wang by reducing driver-related labor costs and allowing the vehicles to be active for longer without having to stop.
Regarding the following claim 2 limitations, Ellison in view of Pinney in view of Wang in view of Brady, as shown above, disclose all claim 1 limitations. Ellison also discloses the following limitations:
The information processing apparatus according to claim 1, wherein the controller is configured to determine that the condition allowing reloading of the package from the first ... vehicle to the second ... vehicle is established, in a case where the second ... vehicle is scheduled to move through a location within a first predetermined range of any of locations on the travel route, between the delivery destination and a first travel destination that is a destination of the first ... vehicle, along which the first ... vehicle is scheduled to travel; [See [0084]; [0085]; [0087]; [0088]; Ellison teaches determining which vehicles will be used to deliver an item (i.e. package) based in part on available delivery vehicles, planned routes, and available meet times. Ellison further teaches optimizing this determination based on existing item delivery constraints of each of the two or more delivery vehicles and route/location border limits of each delivery route (i.e. in a case where the second vehicle is scheduled to move through a location within a first predetermined range of any of locations on a route, between the delivery destination and a first travel destination that is a destination of the first vehicle, along which the first vehicle is scheduled to travel).]
Ellison in view of Pinney in view of Wang does not, however Brady does, disclose the following limitations:
... autonomous vehicles ... [See [0016]; [0071]; Brady teaches an autonomous ground vehicle (AGV) retrieving items from another autonomous transportation vehicle for delivery to specified locations such as user residences.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery system of Ellison in view of Pinney in view of Wang with the autonomous delivery vehicles of Brady. Automating delivery vehicles would benefit the delivery system of Ellison in view of Pinney in view of Wang by reducing driver-related labor costs and allowing the vehicles to be active for longer without having to stop.
Regarding the following claim 3 limitations, Ellison in view of Pinney in view of Wang in view of Brady, as shown above, disclose all claim 1-2 limitations. Ellison also discloses the following limitations:
The information processing apparatus according to claim 2, wherein the controller is configured to determine that the condition allowing delivery of the package to the delivery destination by the second ... vehicle is established, in a case where the second ... vehicle is scheduled to move through a location within a second predetermined range of the delivery destination after moving through the location within the first predetermined range; [See [0084]; [0085]; [0087]; [0088]; Ellison teaches determining which vehicles will be used to deliver an item (i.e. package) based in part on available delivery vehicles, planned routes, and available meet points / pick-up times. Ellison further teaches optimizing this determination based on existing item delivery constraints of each of the two or more delivery vehicles and route/location border limits of each delivery route (i.e. in a case where the second vehicle is scheduled to move through a location within a first predetermined range of any of locations on a route, between the delivery destination and a first travel destination that is a destination of the first vehicle, along which the first vehicle is scheduled to travel).]
Ellison in view of Pinney in view of Wang does not, however Brady does, disclose the following limitations:
... autonomous vehicles ... [See [0016]; [0071]; Brady teaches an autonomous ground vehicle (AGV) retrieving items from another autonomous transportation vehicle for delivery to specified locations such as user residences.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery system of Ellison in view of Pinney in view of Wang with the autonomous delivery vehicles of Brady. Automating delivery vehicles would benefit the delivery system of Ellison in view of Pinney in view of Wang by reducing driver-related labor costs and allowing the vehicles to be active for longer without having to stop.
Regarding the following claim 4 limitations, Ellison in view of Pinney in view of Wang in view of Brady, as shown above, disclose all claim 1-2 limitations. Ellison also discloses the following limitations:
The information processing apparatus according to claim 2, wherein the controller is configured to: acquire information about a delivery period that is a period when delivery of the package by the second ... vehicle is desired by the user who is to receive the package at the delivery destination; [See [0089]; Ellison teaches a carrier system providing a customer (i.e. a user who is to receive the package at the delivery destination), via a user interface, one or more delivery windows.  Ellison further teaches the customer’s selection of one of the provided delivery windows being received by the carrier system (i.e. acquire information about a delivery period that is a period when delivery of the package by the second vehicle is desired).]
...determine, in a case where the information about the delivery period is acquired, that the condition allowing delivery of the package to the delivery destination by the second ... vehicle is established, in a case where the second ... vehicle is scheduled to move, in the delivery period, through a location within a second predetermined range of the delivery destination after moving through the location within the first predetermined range; [See [0084]; [0085]; [0088]; Ellison teaches determining which vehicles will be used to deliver an item (i.e. package) within a time window based in part on available delivery vehicles, planned routes, and available meet points / pick-up times (i.e. in a case where the second vehicle is scheduled to move, in the delivery period). Ellison further teaches optimizing this determination based on existing item delivery constraints of each of the two or more delivery vehicles and route/location border limits of each delivery route (i.e. move ... through a location within a second predetermined range of the delivery destination after moving through a location within the first predetermined range).]
Ellison in view of Pinney in view of Wang does not, however Brady does, disclose the following limitations:
... autonomous vehicles ... [See [0016]; [0071]; Brady teaches an autonomous ground vehicle (AGV) retrieving items from another autonomous transportation vehicle for delivery to specified locations such as user residences.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery system of Ellison in view of Pinney in view of Wang with the autonomous delivery vehicles of Brady. Automating delivery vehicles would benefit the delivery system of Ellison in view of Pinney in view of Wang by reducing driver-related labor costs and allowing the vehicles to be active for longer without having to stop.
Regarding the following claim 5 limitations, Ellison in view of Pinney in view of Wang in view of Brady, as shown above, disclose all claim 1-2 limitations. Ellison also discloses the following limitations:
The information processing apparatus according to claim 2, wherein the controller is configured to: set a hand-over location where the package is reloaded from the first ... vehicle to the second ... vehicle, within the first predetermined range of any of locations on the travel route, between the delivery destination and the first travel destination, along which the first ... vehicle is scheduled to travel; [See [0084]; [0088]; [0085]; As described above, Ellison teaches determining which vehicles will be used to deliver an item within a time window based in part on available delivery vehicles, planned routes, available meet points / pick-up times, existing item delivery constraints of each of the two or more delivery vehicles, and route/location border limits of each delivery route (i.e. within the first predetermined range of any of locations on the route, between the delivery destination and the first travel destination, along which the first vehicle is scheduled to travel). Ellison further teaches determining a meet-up point (i.e. a hand-over location where the package is reloaded from the first vehicle to the second vehicle) based on the vehicles selected using the criteria listed above.]
... transmit information about the hand-over location to the first terminal of the first ... vehicle and the second terminal of the second ... vehicle; [See [0055]; [0084]; (Fig. 3); Ellison teaches the carrier/transporter computing entity 100 dynamically inserting meet-up points (i.e. transmit information about the hand-over location) into the planned routes of one or more available vehicles, and display this information via a user computing entity 110 (i.e. the first vehicle and a terminal corresponding to the second vehicle) in order to coordinate transfers of items from one vehicle to another.]
Ellison in view of Pinney in view of Wang does not, however Brady does, disclose the following limitations:
... autonomous vehicles ... [See [0016]; [0071]; Brady teaches an autonomous ground vehicle (AGV) retrieving items from another autonomous transportation vehicle for delivery to specified locations such as user residences.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery system of Ellison in view of Pinney in view of Wang with the autonomous delivery vehicles of Brady. Automating delivery vehicles would benefit the delivery system of Ellison in view of Pinney in view of Wang by reducing driver-related labor costs and allowing the vehicles to be active for longer without having to stop.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ellison (U.S. Pub. No. 2016/0071056) in view of Pinney (U.S. Pub. No. 2009/0012802) in view of Wang (U.S. Pub. No. 2018/0012151) in view of Rademaker (U.S. Pub. No. 2012/0173448) in view of Brady (U.S. Pub. No. 2018/0024554).
Regarding the following claim 6 limitations, Ellison in view of Pinney in view of Wang in view of Brady, as shown above, disclose all claim 1 limitations. Ellison also discloses the following limitations:
The information processing apparatus according to claim 1, wherein the controller is configured to: provide information about each of a plurality of the second ... vehicles to the third terminal of the user ... in a case where there are a plurality of the second ... vehicles for which the condition allowing reloading of the package from the first ... vehicle and the condition allowing delivery of the package to the delivery destination are established; [See [0055]; [0084]; [0087-0088]; (Fig. 1); Ellison teaches determining available vehicles (i.e. a plurality of the second vehicles) which meet a certain set of criteria allowing them to be used, in coordination with a different vehicle, to facilitate the delivery of an item. Ellison further teaches the carrier/transporter computing entity 100 communicating the delivery route, meet-up points, and meet-up times of each of one or more available vehicles (i.e. each of a plurality of the second vehicles) to a user computing entity 110 (i.e. a terminal corresponding to a user).]
... and perform matching between the first ... vehicle and the one second ... vehicle; [See [0087]; [0088]; Ellison teaches selecting a vehicle, in coordination with a different vehicle, to facilitate the delivery of an item.]
Ellison in view of Pinney in view of Wang in view of Brady does not, however Rademaker does, disclose the following limitations:
... a terminal corresponding to a user who is to receive the package at the delivery destination; [See [0065-0067]; (Fig. 7); Rademaker teaches presenting a receiver (i.e. a user who is to receive the package at the delivery destination), via a client device 602 (i.e. a terminal), different delivery custodian options information (i.e. provide information about each of a plurality of the second vehicles).]
... acquire, from the third terminal of the user, information about one second ... vehicle selected by the user from the plurality of the second ... vehicles; [See [0066]; [0069]; (Fig. 7); Rademaker teaches a receiver (i.e. the user) submitting, via a client device 602 (i.e. from the terminal corresponding to the user), a selection of a delivery custodian option (i.e. information about one second vehicle selected by the user from the plurality of the second vehicles), which is received by the delivery handoff system 202.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery coordination system of Ellison with the custodian selection system of Rademaker. While Ellison teaches providing a user terminal information related to second vehicles available to assist in a delivery, in a case where there is a plurality of second vehicles available and meeting certain criteria, Rademaker teaches that the user terminal can be that of the receiving party (i.e. customer). By making this combination, the system of Ellison would be able to give a customer the option to determine the second vehicle that works best for their personal schedule and preferences.  This would increase customer satisfaction as well as reduce waste by getting the most up-to-date customer delivery timeframe information possible, directly from the customer themselves.]
Ellison in view of Pinney in view of Wang in view of Rademaker does not, however Brady does, disclose the following limitations:
... autonomous vehicles ... [See [0016]; [0071]; Brady teaches an autonomous ground vehicle (AGV) retrieving items from another autonomous transportation vehicle for delivery to specified locations such as user residences.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery system of Ellison in view of Pinney in view of Wang with the autonomous delivery vehicles of Brady. Automating delivery vehicles would benefit the delivery system of Ellison in view of Pinney in view of Wang by reducing driver-related labor costs and allowing the vehicles to be active for longer without having to stop.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/Primary Examiner, Art Unit 3628